453
DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application filed on 09/24/19.
Claims 1-20 are currently pending and have been examined.



Claim Objections
Claim 14 is objected to because of the following informalities:
In claim 14, line 4, add “,” after “total costs”.
In claim 14, line 5, add “with” after “associated”.
In claim 14, line 5, change “incorporate” to “incorporated”.
Appropriate correction is required.

	


	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the first particularized travel destinations” (see line 6) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “the one or more first particularized travel destinations”.  
	Claims 2-10 inherit the deficiencies noted in claim 1 and are therefore rejected on the same basis.


	Claim 7 recites the limitation “the one or more second particularized travel destinations” (see line 3) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “one or more second particularized travel destinations”.

Claim 10 recites the limitation “the first particularized travel destinations” (see line 3) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “the one or more first particularized travel destinations”.  



	Claims 12-16 inherit the deficiencies noted in claim 11 and are therefore rejected on the same basis.



Claim 16 recites the limitation “the first particularized travel destinations” (see line 2) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “the one or more first particularized travel destinations”.  

Claim 17 recites the limitation “the first particularized travel destinations” (see line 8) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “the one or more first particularized travel destinations”.  
	Claims 18-20 inherit the deficiencies noted in claim 17 and are therefore rejected on the same basis.









Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

First, it is determined whether the claims are directed to a statutory category of invention (see MPEP 2106.03(II)). In the instant case, claims 1-8 are directed to a machine and claims 11-20 are directed to a process. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).

The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). 
Looking at representative claim 1, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
receive from a user one or more generalized user travel objectives, identify and provide to the user one or more first particularized travel destinations as a generalized customizable travel plan based upon the one or more generalized user travel objectives, wherein the one or more first particularized travel destinations are based upon and include access to particularized arrangements for travel and accommodation.
Claim 11 recites similar limitations to those of claim 1 and further recites:
storing a user travel profile that includes one or more user travel characteristics that relate particularly to a user, receiving from the user one or more generalized user travel objectives, identifying and providing to the user one or more first particularized travel destinations as a generalized customizable travel plan based upon the one or more generalized user travel objectives and at least one of the one or more user travel characteristics of the user travel profile, wherein the first particularized travel destinations are based upon and include access to particularized arrangements for travel and accommodation, including a display of  total costs for the particularized arrangements for travel and accommodation.
Claim 17 recites similar limitations to those of claims 1 and 11 and further recites:
displaying costs for travel to and accommodation at the one or more first particularized travel destinations.
The above limitations recite the concept of providing travel recommendations. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite 
            
Under Prong Two of Step 2A, returning to independent claim 1, the recitation of various additional elements within the claim are acknowledged, such as a computing system, one or more processors, and memory in communication with the one or more processors. Independent claims 11 and 17 recite similar additional elements to those of claim 1 and further recite a computer network. The additional elements of a computing system, one or more processors, and memory in communication with the one or more processors merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the recited computer network does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. As such, under Prong Two of Step 2A, when considered both individually and as a whole, the limitations of claims 1, 11, and 17 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
            Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicially exception for at least the following reasons. 
As discussed above with respect to integration of the abstract idea into a practical application, independent claim 1 recites the additional elements of a computing system, one or more processors, and memory in communication with the one or more processors to merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Independent claims 11 and 17 recite similar additional elements to those of claim 1 and further recite a computer network. Moreover, the recited computer network does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of independent claims 1, 11, and 17 utilize computer functions that the courts have held to be well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network; and
storing and retrieving information in memory.
Therefore, under Step 2B, there are no meaningful limitations in claim 1 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 
Dependent claims 2-9, 12-15, and 18-20, merely further limit the abstract idea and are thereby considered to be ineligible. 
Dependent claims 10 and 16 include further additional elements such as remote computer systems. Similar to the analysis above with respect to independent claims 1, 11, and 17, although additional elements are recited, claims 10 and 16 merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Under Step 2B, similar to the analysis of 



Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Whitsett et al., U.S. 20090216633 A1 (hereafter referred to as “Whitsett”).

Regarding claim 1, Whitsett discloses a computing system comprising:
one or more processors ([0083] – “host computer 12” and “processing element 20”; Fig. 1A-B) and 
memory in communication with the one or more processors to store instructions ([0099] – “computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable apparatus”) that direct the one or more processors to 
receive from a user one or more generalized user travel objectives [selected theme/el. 310] (Whitsett: [0067] – “ user inputs a travel-related query…designation of a selected theme”; Fig. 3),
identify and provide to the user one or more particularized travel destinations [Las Vegas] as a generalized customizable travel plan [interactive itinerary 500] based upon the one or more generalized user travel objectives [selected theme 310] 
wherein the one or more first particularized travel destinations are based upon and include access to particularized arrangements for travel and accommodation (Whitsett: [0067] – “travel products having theme data that corresponds to the selected theme 310. The travel products may include not only airline itineraries, hotel reservations, and/or car rental reservation, but also entertainment and/or outdoor activity reservations for activities that may correspond, for example, to the selected theme 310”).

Regarding claim 2, Whitsett discloses the computing system of claim 1. Whitsett further discloses a computing system wherein:
the access to the particularized arrangements for travel and accommodation includes a display of total costs for the particularized arrangements for travel and accommodation (Whitsett: [0090] – “displaying the cumulative price 315 of all the travel products included as part of an interactive itinerary 500”).

Regarding claim 3, Whitsett discloses the computing system of claim 2. Whitsett further discloses a computing system wherein:
the one or more generalized user travel objectives include an experiential target or a cultural event (Whitsett: [0106] – “travel opportunities relating to theatrical or cinematic shows, cultural or sporting events”).

Regarding claim 4, Whitsett discloses the computing system of claim 2. Whitsett further discloses the computing system wherein the instructions include:
instructions to direct the one or more processors to receive the one or more generalized user travel objectives [selected theme/el. 310] from the user over a computer network (Whitsett: [0066] – “users are also connected to the network”; [0067] – “ user inputs a travel-related query…designation of a selected theme”; Fig. 1A and 3) and 
instructions to provide the one or more first particularized travel destinations [Las Vegas] to the user over the computer network (Whitsett: [0066] – “users are also connected to the network”; [0070] – “user would like to visit Las Vegas and the host computer 12 may build the interactive display and itinerary accordingly”).

Regarding claim 5, Whitsett discloses the computing system of claim 2. Whitsett further discloses a computing system wherein the instructions include:
instructions to direct the one or more processors to receive a user travel profile that includes one or more user travel characteristics that relate particularly to the user (Whitsett: [0070] – “user profile may also include…user preferences, user selected “experiences”, a user “experience wish list”) and 
to identify and provide to the user the one or more first particularized travel destinations [Las Vegas] as the generalized customizable travel plan [interactive itinerary 500] based upon the one or more generalized user travel objectives [selected theme 310] and at least one of the one or more user travel characteristics of the user travel profile (Whitsett: [0070] – “user would like to visit Las Vegas and the host computer 12 may build the 

Regarding claim 8, Whitsett discloses the computing system of claim 5. Whitsett further discloses a computing system wherein:
the one or more user travel characteristics of the user travel profile may relate to one or more of a travel grade, an accommodation grade preferred by the user, a user travel time preference, a user travel area preference, and one or more travel companions of the user (Whitsett: [0064] – “user profile which may indicate a user's interest in…travel to a specific area of the world, and/or other user preferences”).

Regarding claim 9, Whitsett discloses the computing system of claim 3. Whitsett further discloses a computing system wherein the instructions include:
instructions to direct the one or more processors to receive a user travel profile that includes one or more user travel characteristics that relate particularly to the user (Whitsett: [0070] – “user profile may also include…user preferences, user selected “experiences”, a user “experience wish list””) and 
to identify and provide to the user the one or more first particularized travel destinations [Las Vegas] as the generalized customizable travel plan [interactive itinerary 500] based upon the one or more generalized user travel objectives [selected theme 310] and at least one of the one or more user travel characteristics of the user travel profile (Whitsett: [0070] – “user would like to visit Las Vegas and the host computer 12 may build the 

Regarding claim 10, Whitsett discloses the computing system of claim 3. Whitsett further discloses a computing system wherein the instructions include:
instruction to direct the one or more processors to receive the particularized arrangements for travel and accommodation of the one or more first particularized travel destinations over a computer network from one or more remote computer systems [electronic data source 17] (Whitsett: [0066] – “users are also connected to the network…electronic data sources 17…may also be connected to the network 14 such that the host computer 12 may be capable of interrogating the electronic data sources 17”; [0067] – “travel products having theme data that corresponds to the selected theme 310. The travel products may include not only airline itineraries, hotel reservations, and/or car rental reservation, but also entertainment and/or outdoor activity reservations for activities that may correspond, for example, to the selected theme 310”).

Regarding claim 11, Whitsett discloses an online travel method, comprising:
storing a user travel profile that includes one or more user travel characteristics that relate particularly to a user (Whitsett: [0070] – “user profile may also include…user preferences, user selected “experiences”, a user “experience wish list””),
receiving from the user over a computer network one or more generalized user travel objectives [selected theme/el. 310] (Whitsett: [0067] – “ user inputs a travel-related query…designation of a selected theme”; Fig. 3),
identifying and providing to the user over the computer network one or more first particularized travel destinations [Las Vegas] as a generalized customizable travel plan [interactive itinerary 500] based upon the one or more generalized user travel objectives [selected theme 310] and at least one of the one or more user travel characteristics of the user travel profile (Whitsett: [0066] – “host computer is typically connected to a network 14”; [0070] – “user would like to visit Las Vegas and the host computer 12 may build the interactive display and itinerary accordingly…“user profile” may also be used by the host computer 12 to build a skeleton itinerary”),
wherein the one or more particularized travel destinations are based upon and include access to particularized arrangements for travel and accommodation, including a display of total costs for the particularized arrangements for travel and accommodation (Whitsett: [0067] – “travel products having theme data that corresponds to the selected theme 310. The travel products may include not only airline itineraries, hotel reservations, and/or car rental reservation, but also entertainment and/or outdoor activity reservations for activities that may correspond, for example, to the selected theme 310”; [0090] – “displaying the cumulative price 315 of all the travel products included as part of an interactive itinerary 500”).

Regarding claim 12, Whitsett discloses the method of claim 11. Whitsett further discloses a online travel method wherein:
the one or more generalized user travel objectives include an experiential target or a cultural event (Whitsett: [0106] – “travel opportunities relating to theatrical or cinematic shows, cultural or sporting events”).
Regarding claim 15, Whitsett discloses the method of claim 11. Whitsett further discloses a online travel method wherein:
the one or more user travel characteristics of the user travel profile may relate to one or more of a travel grade, an accommodation grade preferred by the user, a user travel time preference, a user travel area preference, and one or more travel companions of the user (Whitsett: [0064] – “interactive itineraries may be built around a user profile which may indicate a user's interest in ‘adventure’ travel, travel to a specific area of the world, and/or other user preferences that indicate a user's interest in certain travel ‘experiences’”).

Regarding claim 16, Whitsett discloses the method of claim 11. Whitsett further discloses a online travel method further comprising: 
receiving the particularized arrangements for travel and accommodation of the one or more first particularized travel destinations over the computer network from one or more remote computer systems [electronic data sources 17] (Whitsett: [0066] – “electronic data sources 17…may also be connected to the network 14 such that the host computer 12 may be capable of interrogating the electronic data sources 17”; [0067] – “travel products having theme data that corresponds to the selected theme 310. The travel products may include not only airline itineraries, hotel reservations, and/or car rental reservation, but also entertainment and/or outdoor activity reservations for activities that may correspond, for example, to the selected theme 310”).


Regarding claim 17, Whitsett discloses an online travel planning method, comprising:
storing a user travel profile that includes one or more user travel characteristics that relate particularly to a user (Whitsett: [0070] – “user profile may also include…user preferences, user selected “experiences”, a user “experience wish list””),
receiving from the user over a computer network one or more generalized user travel objectives [selected theme/el. 310] (Whitsett: [0066] – “users are also connected to the network”; [0067] – “ user inputs a travel-related query…designation of a selected theme”; Fig. 3),
displaying to the user over the computer network one or more first particularized travel destinations [Las Vegas] as a generalized customizable travel plan [interactive itinerary 500] based upon the one or more generalized user travel objectives [selected theme 310] and at least one of the one or more user travel characteristics of the user travel profile (Whitsett: [0066] – “host computer is typically connected to a network 14”; [0070] – “user would like to visit Las Vegas and the host computer 12 may build the interactive display and itinerary accordingly…“user profile” may also be used by the host computer 12 to build a skeleton itinerary”), and
displaying costs for travel to and accommodation at the one or more particularized travel destinations (Whitsett: [0069] – “display the individual price of each retrieved travel product (see FIG. 6, element 610 depicting a “shopping cart” of selected travel products with corresponding prices associated therewith)”),
wherein the one or more particularized travel destinations are based upon and include access to particularized arrangements for travel and accommodation (Whitsett: [0067] – “travel products having theme data that corresponds to the selected theme 310. The travel 

Regarding claim 18, Whitsett discloses the method of claim 17. Whitsett further discloses an online travel planning method wherein:
the one or more generalized user travel objectives include an experiential target or a cultural event (Whitsett: [0106] – “travel opportunities relating to theatrical or cinematic shows, cultural or sporting events”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitsett, in view of Bongiorno et al., U.S. 20110301835 A1 (hereafter referred to as “Bongiorno”). 


Regarding claim 6, Whitsett discloses the computing system of claim 5. 
Whitsett does not disclose wherein the instructions include instructions to direct the one or more processors to:
provide to the user one or more second particularized travel destinations based upon the one or more generalized user travel objectives and at least one of the one or more user travel characteristics of the user travel profile and
allow the user to incorporate at least one of the one or more second particularized travel destinations into the generalized customizable travel plan. 
Bongiorno teaches provide to the user one or more second particularized travel destinations [Venice] based upon the one or more generalized user travel objectives [Country-Italy] and at least one of the one or more user travel characteristics of the user travel profile [preferences] (Bongiorno: [0140] – ““Select Another City” option”; [0147] – “list of cities…may be ordered according to different preferences”, Fig. 9) and allowing the user to incorporate at least one of 


Regarding claim 7, Whitsett discloses the computing system of claim 5. 
Whitsett does not disclose wherein the instructions include instructions to direct the one or more processors to:
allow the user to incorporate at least one of one or more second particularized travel destinations into the generalized customizable travel plan selectively in addition to or in substitution for any of the one or more first particularized travel destinations.
Bongiorno teaches allow the user to incorporate at least one of the one or more second particularized travel destinations into the generalized customizable travel plan (Bongiorno: [0044] – “select the “Select Another City” option by pressing the “enter” button”, Fig. 8). This instruction of Bongiorno is applicable to the system of Whitsett as they both share characteristics and capabilities, namely, they are directed to providing customizable travel 

Regarding claim 13, Whitsett discloses the method of claim 11. 
Whitsett does not teach:
providing to the user one or more second particularized travel destinations based upon the one or more generalized user travel objectives and the at least one of the one or more user travel characteristics of the user travel profile and 
allowing the user to incorporate at least one of the one or more second particularized travel destinations into the generalized customizable travel plan.
Bongiorno teaches:
providing to the user one or more second particularized travel destinations [Venice] based upon the one or more generalized user travel objectives [Country-Italy] and at least one of the one or more user travel characteristics of the user travel profile [preferences] (Bongiorno: [0140] – ““Select Another City” option”; [0147] – “list of cities…may be ordered according to different preferences”, Fig. 7) and
allowing the user to incorporate at least one of the one or more second particularized travel destinations into the generalized customizable travel plan (Bongiorno: [0044] – “select the “Select Another City” option by pressing the “enter” button”, Fig. 8). 
These instructions of Bongiorno is applicable to the system of Whitsett as they both share characteristics and capabilities, namely, they are directed to providing customizable travel itineraries. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing a generalized customizable travel plan, as disclosed by Whitsett, to provide and incorporate one or more second particularized travel destinations into the generalized customizable travel plan, as taught by Bongiorno. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Whitsett in order to easily plan a trip for an entire country (Bongiorno: [0006-0007]).

Regarding claim 14, Whitsett discloses the method of claim 13. Whitsett further discloses an online travel planning method further comprising:
including in the display of total costs, costs associated with the generalized customizable travel plan (Whitsett: [0090] – “displaying the cumulative price 315 of all the travel products included as part of an interactive itinerary 500”).
Whitsett does not teach:
allowing the user to incorporate the at least one of the one or more second particularized travel destinations into the generalized customizable travel plan selectively in addition to or in substitution for any of the one or more first particularized travel destinations.
Bongiorno teaches:
allowing the user to incorporate the at least one of the one or more second particularized travel destinations [Venice] into the generalized customizable travel plan selectively in addition to or in substitution for any of the one or more first particularized travel destinations [Rome] (Bongiorno: [0044] – “select the “Select Another City” option by pressing the “enter” button”, Fig. 8). 
These instructions of Bongiorno is applicable to the system of Whitsett as they both share characteristics and capabilities, namely, they are directed to providing customizable travel itineraries. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing a generalized customizable travel plan, as disclosed by Whitsett, to incorporate one or more second particularized travel destinations into the generalized customizable travel plan, as taught by Bongiorno. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Whitsett in order to easily plan a trip for an entire country (Bongiorno: [0006-0007]).

Regarding claim 19, Whitsett discloses the method of claim 17. 
Whitsett does not teach:
displaying to the user one or more second particularized travel destinations based upon the one or more generalized user travel objectives and the at least one of the one or more user travel characteristics of the user travel profile and
allowing the user to incorporate at least one of the one or more second particularized travel destinations into the generalized customizable travel plan.
Bongiorno teaches:
displaying to the user one or more second particularized travel destinations [Venice] based upon the one or more generalized user travel objectives [Country-Italy] and at least one of the one or more user travel characteristics of the user travel profile [preferences] (Bongiorno: [0140] – ““Select Another City” option”; [0147] – “list of cities…may be ordered according to different preferences”, Fig. 7) and
allowing the user to incorporate at least one of the one or more second particularized travel destinations into the generalized customizable travel plan (Bongiorno: [0044] – “select the “Select Another City” option by pressing the “enter” button”, Fig. 8). 
These instructions of Bongiorno is applicable to the system of Whitsett as they both share characteristics and capabilities, namely, they are directed to providing customizable travel itineraries. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing a generalized customizable travel plan, as disclosed by Whitsett, to display and incorporate one or more second particularized travel destinations into the generalized customizable travel plan, as taught by Bongiorno. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Whitsett in order to easily plan a trip for an entire country (Bongiorno: [0006-0007]).

Regarding claim 20, Whitsett discloses the method of claim 19. 
Whitsett does not teach: 
allowing the user to incorporate the at least one of the one or more second particularized travel destinations into the generalized customizable travel plan selectively in addition to or in substitution for any of the one or more first particularized travel destinations.

allowing the user to incorporate at least one of the one or more second particularized travel destinations into the generalized customizable travel plan (Bongiorno: [0044] – “select the “Select Another City” option by pressing the “enter” button”, Fig. 8). 
These instructions of Bongiorno is applicable to the system of Whitsett as they both share characteristics and capabilities, namely, they are directed to providing customizable travel itineraries. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing a generalized customizable travel plan, as disclosed by Whitsett, to incorporate one or more second particularized travel destinations into the generalized customizable travel plan, as taught by Bongiorno. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Whitsett in order to easily plan a trip for an entire country (Bongiorno: [0006-0007]).


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Johansson (U.S. 9858538 B1) teaches an electronic concierge that recommends travel activities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ELISA H YANG/Examiner, Art Unit 3625                                                                                                                                                                                                     

/RESHA DESAI/Primary Examiner, Art Unit 3625